Title: From Harriet Welsh to Louisa Catherine Johnson Adams, 18 November 1818
From: Welsh, Harriet
To: Adams, Louisa Catherine Johnson





Boston November ’18 1818


Your letters dear Mrs Adams have been very much neglected apparently by me—but my confidence in your knowledge of the cause of it has prevented any uneasiness on my part on this account—My mind & heart have formed constant occupation for the last month at Quincy & it—is yet difficult for me to fall into the train of the common & ordinary occurences of life—I too have met with a loss—which none but the heart that feels it can estimate; she has forgotten all difference between us—& been my friend counselor—mother for many years—could I but feel the most intense anxiety to save—if by any feeble assistance of mine—a life so precious might be saved?— No thanks are due for efforts—which resulted from the same feelings that made every other person who was privileg’d as I was in attending upon her—Spare no exertion to prolong a life that was so much of a blessing to them—And yet when we could for a moment forget ourselve we saw that what your father had said to us was true "I know not whether I ought to ask that her life may be spared, for to her it must be—after such an illness but labour & sorrow"—It is not easy to divest ourselves of selfish feelings—even where we are entirely sensible as in this case that they are so—. She is released from sorrow and sickness—& needed not more (as we cannot but believe) to fit her for that Heaven where they can no longer assail—The wish of all who were most interested was that no attempt should be made to give a delineation of her character as is common in the newspapers: the editors were desired not to publish any—Mr Bentleys Salem Register—broke the silence which should have been sacred:—In a paper little known in this town (Masonic Magazine) The last week there was a long article by a lawyer (Mr. Knapp formerly of Haverhill & Newbury-Port, recently removed to Boston:—no one could for some days conjecture who wrote it—Mr. Colman has to day sent (in the form of a printed letter) from Baltimore an attempt of his—Mr. Quincy has written an article for the next North American Review—; this is the most respectable manner of publishing an obituary notice,—Mr. Q—has all the feeling necessary if not the talent—There is one pen & one only which could do all that love & justice would dictate
Upon recuring again to your letter I find that you did not understand why we were silent several days after the 28th Caroline suffered the same anxiety from not recollecting that combined with the sorrow we felt was was the necessary preparations to be made for the family, of clothing &c including Ms. T. B. A’s—; family—this distracted & exhausted our minds so much that we could think of nothing else but your father—George & Mr. Shaw came into town to make arrangements twice or 3 times & when at Q—sat constantly with your father; Mr. T B A. was much engaged.—On Sunday there were all the relations from town after dinner to attend church in the afternoon—on Monday I understood all the three gentlemen Mr. A. Mr. S—& George had written. I wrote Caroline—& by request to Mr. Vanderkemp &  Mrs. Rush at Philadelphia—but could not find courage to attempt more. I do not at all wonder that you felt so unhappy at the silence you complain of. Mr. A has told me he has written three times; these letters have no doubt relieved your anxiety—George is at Cambridge again pursuing his studies as usual—. John & Charles well: We had procured for them such mourning as was thought necessary and the shortness of the time would admit of—my mother procured for them black waistcoats—hose & hat bands, the buttons on their coats were covered with cloth like the coat—George had a suit of black—J & C—would have had black pantaloons but the taylor their uncle took them to could not finish all the clothes & I thought it was not afterward necessary to get them; as the blue they have is very dark & their dress as it is a respectable one, they wear it every day as their old clothes are too much soil’d to wear at present—. As it was entirely out of my power to execute the commission wholly for your brother I paid the money to Mr. Harrod who will do it for him—expect the articles from the Apothecaries & the tea which Mr. Hall has sent by my request to Mr. Harrod the charge for these was 10$—5—. I transcribed the order for Mr. A’s boots & shoes, a fortnight or 2 weeks since & sent to Marsh & the part of your letter for Mr. Cruft & sent in to him—he was & is in New-York—but expected this week back—your shawl is dyed, but they pry into packages so closely in the post office here, that I dare not send it thus—the first private opportunity will be embraced—& the blue satin with it & a Canton shawl—which has not yet been purchased as I came to town only on Monday & am not well—The jet I fear it will not be in my power to purchase so low as you wish—. The woman who put the feet to your hose is too ill to work at present—those you sent yesterday were broken open at the side as if by accident—I understand they are very conscientious at our post office about these matters—for other people I felt provoked at hearing the other day that one of the clerks held up your muslin to be examined calling it "a document"
19th. My mother thanks you for the jack with which she is much pleased—she must not give you commissions in the future—Mrs. Clark expects her husband home he wrote that he was very sick, but not to her—Young Gerry I hear has written to his friends that "Mr. C, is very sick—"
The family were all well at Quincy on the 16th—
20th There is not yet a bracelet necklace or comb to be found at the jewelers I have been to all except one, & if he has any will let you know in a day or two—earings are to be had at 2$25 but I shall not get them without a set—I shall procure a Shawl when I can send it or before at $9 7 quarters—Yours with affection

H Welsh




